Citation Nr: 1744781	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for a psychiatric disorder other than bipolar disorder.

4.  Entitlement to a rating higher than 10 percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has recharacterized the issue involving a psychiatric disorder other than bipolar disorder to best reflect the broad scope of this claim as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Although the RO apparently reopened the claim for service connection for bipolar disorder in the January 2011 rating decision on appeal, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issues of an increased rating for a right knee disability and service connection for bipolar disorder and a psychiatric disorder other than bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a decision in January 1998, the RO denied the claim of service connection for bipolar disorder.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination.  

2.  The additional evidence presented since the rating decision of January 1998 raises a reasonable possibility of substantiating the claim for service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision, which denied service connection for bipolar disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the previously denied claim of service connection for bipolar disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the Board is reopening the claim of service connection for bipolar disorder, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a rating decision in January 1998, the RO denied service connection for bipolar disorder on grounds that the evidence fails to establish any relationship between bipolar disorder and service-connected post-operative orchidopexy for right testicular torsion.  After the Veteran was notified of the determination and of his appellate rights by a January 1998 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertained to the claim consisted of the service treatment records; medical records produced by the Social Security Administration (SSA), including treatment for psychiatric problems and a psychiatric assessment; and a letter from the Veteran's private physician stating that the Veteran has been treated for bipolar disorder since September 1993.  

The current request to reopen the previously denied claim was received by VA in January 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for bipolar disorder consists, in part, of the Veteran's representative's June 2017 informal hearing presentation in which the Veteran asserts that his bipolar disorder is due to his service-connected disabilities.  At the time of the January 1998 final decision, the Veteran was service connected for right testicular torsion.  Since that final decision, the Veteran has been granted service connection for residuals of a right knee injury and right inguinal hernia with testicular torsion, status-post surgical repair and revision.  The additional evidence also consists of an October 2014 statement from the Veteran's wife reporting that the Veteran began having problems with depression, anger, and irritability about eight to twelve months following separation.  

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing that his bipolar disorder is caused or aggravated by a service-connected disability and continuity of symptoms since service.  The Veteran now asserts that his bipolar disorder is caused by all of his service-connected disabilities and he has been granted service connection for a right knee disability and a right inguinal hernia with testicular torsion, status-post surgical repair and revision.  Also, the Veteran's wife's statement shows that the Veteran was experiencing symptoms within a year of separation and continued since that time.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for bipolar disorder is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for bipolar disorder is granted and, to this extent only, the appeal is granted.



REMAND

As a general rule, "when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered."  38 U.S.C. § 7104(b) (However, if a veteran's claim does not have the same factual basis as a prior claim, then the veteran is not seeking to reopen his prior claim but rather is opening a new claim.  In such cases the new and material evidence requirement of 38 U.S.C. § 5108 is inapplicable.

A properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  Therefore, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996); Boggs v. Peake, 520 F.3d 1330 (2008). 

In this case, the Veteran was denied service connection for bipolar disorder a January 1998 rating decision.  Outpatient VA treatment records of January 2016 show a diagnosis of posttraumatic stress disorder (PTSD).  This constitutes a new claim for service connection for a psychiatric disorder other than bipolar disorder.  Therefore, the RO must adjudicate the claim and issue a rating decision. 

The Board also finds that the issues of service connection for bipolar disorder and a psychiatric disorder other than bipolar disorder and an increased rating for a right knee disability should be remanded for additional development and consideration.

The Veteran has not yet been afforded a VA examination as to the issues of service connection for bipolar disorder and a psychiatric disorder other than bipolar disorder.  In an October 2014 statement, the Veteran's wife reported that the Veteran began having problems with depression, anger, and irritability about eight to twelve months following separation.  The Veteran is also claiming that his service-connected disabilities aggravate his psychiatric disorders.  He is currently service connected for residuals of a right knee injury; right inguinal hernia with testicular torsion, status-post surgical repair with invisible scar; and right inguinal hernia with testicular torsion, status-post surgical repair and revision.  In light of the Veteran's wife's statement and the Veteran's claim of aggravation, the evidence of record is insufficient to adequately adjudicate these claims.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate the issues of service connection for bipolar disorder and a psychiatric disorder other than bipolar disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During VA treatment in January 2016, the Veteran stated that he was exposed to explosions, gunfire and mortars during service in Grenada while serving in the 199th transportation company, 7th battalion, which was based out of Fort Eustis, Virginia.  Personnel records show that the Veteran was assigned to Fort Eustis, but does not show that he had any foreign service.  See DD 214.  The personnel records, however, do not contain a complete record of assignments as the only available record of current and previous assignments notes the Veteran's assignments only until July 1981.  On remand, service in Grenada must be verified.

Finally, in October 2014, the Veteran was provided a VA examination for his service-connected right knee disability.  During the examination, the Veteran's right knee was examined; however, the Board has reviewed the findings and concludes that these findings are not adequate.  During the pendency of the appeal, the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), was issued, which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The October 2014 VA examination does not meet the specifications of Correia, as it does not specify whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Given this, a further examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bipolar disorder and a psychiatric disorder other than bipolar disorder and current symptoms associated with his right knee disability.   

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to verify whether the Veteran served in Grenada by contacting the U.S. Army Joint Services Records Research Center (JSRRC), and any other organization that would have possession of pertinent records, including the Veteran's unit records.  The RO must also attempt to obtain the Veteran's complete record of assignments for his entire service from the National Personnel Records Center (NPRC), or other pertinent source.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Schedule the Veteran for a psychiatric examination by an appropriate examiner to determine the etiology of any currently diagnosed psychiatric disorder.  The Veteran's file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during, or is related to, active service.  The examiner must also clarify whether he currently has or has ever had a diagnosis of PTSD.  The examiner should consider the VA psychiatric evaluations and diagnoses.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is caused or aggravated by his service-connected disabilities of residuals of a right knee injury; right inguinal hernia with testicular torsion, status-post surgical repair with invisible scar; and right inguinal hernia with testicular torsion, status-post surgical repair and revision.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine the current severity of his service-connected right knee disability, to include all associated residuals.  The Veteran's file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's right knee.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, with consideration of the clinical findings, and after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disability.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO should adjudicate the claim for service connection for a psychiatric disorder other than bipolar disorder and issue a rating decision.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


